                                                                                          FILED
                                                                                  2021 Jul-08 AM 09:27
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      vs.                                 )     5:96-CR-00208-SLB-SGC-1
                                          )
MARVIN LEE HOLLEY,                        )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION

      This matter comes before the court on Defendant Marvin Lee Holley’s pro

se “Motion for Reconsideration of Denial of Compassionate Release.” (Doc.

497).1 Mr. Holley seeks reconsideration of this court’s previous Memorandum

Opinion, (doc. 494), and Order, (doc. 495), denying his motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), (doc. 485). Mr. Holley argues

that his motion should be granted to prevent a manifest injustice and offers

multiple reasons why he believes that this court’s previous determination regarding

his motion to reduce sentence was in error. (Doc. 497). After considering

Mr. Holley’s motion, the court finds that the motion is due to be denied. Because

the motion facially lacks merit, no response from the government is necessary.



      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                         1
      I.     FACTUAL BACKGROUND

      Mr. Holley is currently serving a sentence of life in prison after being

convicted by a jury on charges of: one count of being an organizer, supervisor, and

manager of a continuing criminal enterprise; one count of continuing criminal

enterprise murder; one count of obstruction of justice; and one count of conspiracy

to obstruct justice. (Doc. 6); (Doc. 405). Mr. Holley is serving his life sentence at

Talladega FCI. See https://www.bop.gov/inmateloc/ (last visited July 8, 2021). He

is 75 years old. (Id.). According to information from the Bureau of Prisons,

Talladega FCI currently does not have any inmates or staff who are positive for

COVID-19. See https://www.bop.gov/coronavirus/ (last visited July 8, 2021).

      Mr. Holley suffers from multiple health problems including benign stable

hypertension, an acute respiratory infection, multiple benign skin and dental

conditions, moderate chronic kidney disease, eye issues, chronic ischemic heart

disease characterized as stable, hearing problems, benign enlarged prostate,

prediabetes, and unspecified chest pain. (Doc. 485-3); (Doc. 490-2); (Doc. 490-3).

He takes medication to manage his health problems and is able to exercise and

provide self-care. (Doc. 485-3); (Doc. 490-2); (Doc. 490-3). Mr. Holley

previously had COVID-19 but has now tested negative multiple times; he has also

now been fully vaccinated against the virus. (Doc. 490-3 at 7); (Doc. 490-4);

(Doc. 490-5).


                                          2
      In March of 2021, Mr. Holley filed in this court a “Motion to Reduce

Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) and Section 603 of the First Step Act

for Extraordinary and Compelling Reasons.” (Doc. 485 at 1). Mr. Holley argued

that the court should grant him compassionate release based on extraordinary and

compelling reasons because his post-incarceration conduct showed that he was

rehabilitated and no longer a danger to the public; because of the threat of

COVID-19, his age, and his health conditions; and because his crime involved

large amounts of hemp, which he asserted was no longer criminalized. (Doc. 485).

      The government filed a response opposing Mr. Holley’s motion for

compassionate release, asserting that he did not meet the requirements for relief.

(Doc. 490). Mr. Holley then filed a motion seeking an extension of time to file a

reply. (Doc. 491). The court granted the motion, directing Mr. Holley to file his

reply on or before May 28, 2021. (Doc. 492).2

      On June 7, 2021, after considering Mr. Holley’s request for compassionate

release and the response in opposition filed by the government, this court denied

      2
        Mr. Holley dated his reply May 19, 2021—within the time allotted by the
court for him to file a reply. (Doc. 496). Thus, the reply was timely under the
prison mailbox rule. See Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir.
2014) (a pro se prisoner’s court filing is considered filed on the date it is delivered
to prison authorities—the date that the prisoner signed it, absent evidence to the
contrary—for mailing, not the date it is filed with the court). However, the reply
was not actually filed with the court until June 10, 2021, after the court had entered
its Opinion and Order. Thus, the reply was not considered. Because Mr. Holley’s
reply was technically timely, the court will address it in this Memorandum
Opinion.
                                           3
Mr. Holley’s motion for compassionate release. (Doc. 495). The court found that,

pursuant to binding Eleventh Circuit precedent set forth in United States v. Bryant,

996 F.3d 1243 (11th Cir. 2021), Mr. Holley had not made the requisite showing of

extraordinary and compelling reasons warranting compassionate release under

Section 3582(c)(1)(A)(i) because his proffered reasons for release did not fall

within the extraordinary and compelling reasons delineated by the policy statement

in U.S.S.G. § 1B1.13 that governs motions under Section 3582(c)(1)(A). (Doc.

494).

        Mr. Holley’s reply to the government’s response subsequently was filed with

the court on June 10, 2021. (Doc. 496). In his reply, Mr. Holley argued that the

Bureau of Prisons was mishandling the COVID-19 pandemic such that he was not

safe in prison because of COVID-19 and his medical conditions. (Doc. 496 at 1–

11, 13–15). Mr. Holley also raised a new argument that he qualified for release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(ii) in addition to Section 3582(c)(1)(A)(i),

and argued that his age entitled him to relief. (Id. at 11–12). Mr. Holley asserted

that he does not pose a threat to the public and that he should be released because

his crime involved hemp. (Id. at 16–18).

        Now, Mr. Holley has filed a motion for reconsideration and argues that, to

“prevent a manifest injustice,” the court should reconsider the denial of his motion

for compassionate release. (Doc. 497 at 1).


                                           4
      II.    STANDARD OF REVIEW

      It is not entirely clear whether a court can consider a motion for

reconsideration related to a motion for compassionate release filed pursuant to

Section 3582(c)(1)(A). The Federal Rules of Criminal Procedure do not explicitly

provide a mechanism for reconsideration in criminal cases. United States v.

Phillips, 597 F.3d 1190, 1199 (11th Cir. 2010). Additionally, the Eleventh Circuit

has stated that—at least in the context of motions to reduce sentence under Section

3582(c)(2)—Section 3582 motions are criminal in nature and the rules of civil

procedure do not apply. United States v. Fair, 326 F.3d 1317, 1318 (11th Cir.

2003). Thus, the Eleventh Circuit has stated that the civil motions for

reconsideration, Fed. R. Civ. P. 59 and Fed. R. Civ. P. 60, “are civil remedies, and,

therefore, cannot be used to obtain relief from a judgment in a criminal case.”

Serrano v. United States, 411 F. App’x 253, 255 (11th Cir. 2011).

      However, the Eleventh Circuit has also noted that, “[a] lthough the Federal

Rules of Criminal Procedure do not specifically authorize motions for

reconsideration, both the Supreme Court and this Court have permitted parties to

file such motions in criminal cases.” Serrano, 411 F. App’x at 255. The Eleventh

Circuit has also reviewed and affirmed district court denials of motions for

reconsideration of orders denying motions for compassionate release under Section

3582(c)(1)(A). See, e.g., United States v. Fidalgo, No. 20-13778, 2021 WL


                                          5
1750120, at *2 (11th Cir. May 4, 2021) (affirming district court denial of a motion

for reconsideration of the denial of a motion for compassionate release under

Section 3582(c)(1)(A) because the defendant did not present the kind of evidence

warranting reconsideration); United States v. Rodrigues, 847 F. App’x 609, 611

(11th Cir. 2021) (affirming district court denial of a motion for reconsideration of

denial of compassionate release).

      Because of the lack of clarity regarding the permissibility of a motion to

reconsider the denial of a motion for compassionate release under Section

3582(c)(1)(A), the court will assume, without deciding, that it has jurisdiction and

will address Mr. Holley’s motion both as a motion for reconsideration of the denial

of his previous Section 3582 motion and as a successive Section 3582 motion. See

United States v. Mederos-Jimenez, 748 F. App’x 289, 290 (11th Cir. 2019)

(citing United States v. Caraballo-Martinez, 866 F.3d 1233, 1245–47 (11th Cir.

2017) (stating that “district courts have jurisdiction to entertain successive motions

for a sentence reduction if the district court denied the initial motion for a sentence

reduction”)).

      III.   DISCUSSION

      In his motion, Mr. Holley argues that the court should reconsider its denial

of his motion for compassionate release to avoid a manifest injustice. (Doc. 497 at

1). He asserts that the Eleventh Circuit incorrectly decided Bryant and that case


                                           6
should not prevent the court from considering extraordinary and compelling

circumstances other than those set forth in U.S.S.G. § 1B1.13. (Id. at 2–5).

Mr. Holley also argues that the court did not mention his reply brief in its denial of

his motion for compassionate release. (Id. at 6). He then reasserts his arguments

from his reply, stating that prisons are not safe and that he qualifies for

compassionate release under Section 3582(c)(1)(A)(ii) and U.S.S.G. § 1B1.13

because he is over 70, has served more than 30 years in prison, and is not a danger

to the community. (Id. at 6–13, 17, 19–20, 22). He asserts that his sentence is

more laborious than that of other inmates because of his medical conditions and

argues that he has experienced a serious deterioration in health due to aging that

warrants compassionate release. (Id. at 6, 17–18). He further states that his hemp

argument was not addressed and supports his release. (Id. at 7). Mr. Holley also

expresses doubts about the efficacy of the Pfizer COVID-19 vaccine that he

received. (Id. at 20–21).

             A.     Motion for Reconsideration

      When adjudicating motions for reconsideration in criminal cases, courts tend

to use the standards governing civil motions for reconsideration. United States v.

Tubbs, No. CR 2:14-00135-KD-N, 2021 WL 1031966, at *2 (S.D. Ala. Mar. 17,

2021) (citing United States v. Bueno-Sierra, No. 93-CR-00567, 2020 WL 4015499,

at *2 (S.D. Fla. July 16, 2020)). A court will not grant a motion for


                                           7
reconsideration unless a movant can show newly discovered evidence or manifest

error of law or fact. Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th

Cir. 2010). “A motion for reconsideration cannot be used to ‘relitigate old matters,

raise argument or present evidence that could have been raised prior to the entry of

judgment.’” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009)

(quoting Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th

Cir. 2005)).

      In this case, Mr. Holley cannot show that he is entitled to reconsideration of

this court’s denial of his motion for compassionate release. As an initial matter,

much of Mr. Holley’s motion simply reargues that he has shown extraordinary and

compelling circumstances warranting compassionate release. See (Doc. 497 at 6–

23). Mr. Holley does not introduce any newly discovered evidence—for instance,

any evidence about the danger or severity of his health conditions—that would

change the court’s assessment of whether he qualifies for compassionate release

pursuant to Section 3582. See Jacobs, 626 F.3d at 1344. Rather, his arguments

posit that the court reached an incorrect conclusion in its analysis, not that the court

misunderstood relevant law or facts. In effect, Mr. Holley simply asks the court

“to reexamine an unfavorable ruling,” which constitutes an attempt to relitigate old

matters; such relitigation does not merit reconsideration. See Jacobs, 626 F.3d at

1344; Wilchombe, 555 F.3d at 957.


                                           8
      Where he does not merely relitigate the court’s previous decision,

Mr. Holley argues that this court did not address his arguments or made manifest

errors of law or fact. See (Doc. 497). Mr. Holley’s arguments are without merit

and do not warrant a grant of reconsideration and compassionate release. First,

Mr. Holley argues that the court is not bound by the Eleventh Circuit’s decision in

Bryant, which held that the policy statement set forth in U.S.S.G. §1B1.13 is an

applicable policy statement delineating possible extraordinary and compelling

reasons for compassionate release under Section 3582(c)(1)(A). See (Doc. 497 at

2–5); Bryant, 996 F.3d at 1262. But the courts in this circuit have a duty to apply

precedent established by the Eleventh Circuit “unless and until it is reversed,

overruled, vacated, or otherwise modified by the Supreme Court of the United

States or by [the Eleventh Circuit] sitting en banc.” Martin v. Singletary, 965 F.2d

944, 945 (11th Cir. 1992). Thus, regardless of Mr. Holley’s opinions regarding its

correctness, Bryant is binding precedent that governs the decisions of this court.

Mr. Holley is not entitled to reconsideration on that ground.

      Mr. Holley also cannot show that his motion should be granted and that he

should be granted compassionate release based on the court’s failure to address his

reply brief. It is true that the court did not address the arguments in Mr. Holley’s

reply brief; this is because, despite the fact that the reply was timely filed under the

prison mailbox rule, it did not arrive at the court until almost two weeks after the


                                           9
deadline to file and after this court entered its Memorandum Opinion and Order

denying relief. Nevertheless, any error in failing to address the arguments in Mr.

Holley’s reply brief was harmless and does not constitute a manifest injustice

meriting reconsideration. See United States v. Arrate-Rodriguez, 724 F. App’x

832, 837 (11th Cir. 2018) (stating that an error in docketing and interpreting a

Section 3582 motion was harmless where the Section 3582 motion should have

ultimately been denied).

      Mr. Holley’s reply brief primarily reiterated arguments from his original

motion about the safety of prisons during the COVID-19 pandemic and his

entitlement to a sentence reduction based on his rehabilitation and the fact that his

crime involved hemp. (Doc. 496). Nothing in those arguments changes the court’s

determination that Mr. Holley failed to show that he met the requirements for

compassionate release under Section 3582(c)(1)(A)(i) because he failed to make

the threshold showing of extraordinary and compelling reasons for release

consistent with the applicable policy statement. See (Doc. 494); 18 U.S.C.

§ 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 & cmt. 1. The only argument in Mr.

Holley’s reply brief that is not resolved by this court’s denial of his original motion

for compassionate release pursuant to Section 3582(c)(1)(A)(i) is his argument that

he is entitled to compassionate release pursuant to Section 3582(c)(1)(A)(ii). That




                                          10
argument lacks merit, which renders the failure to address Mr. Holley’s reply brief

harmless.

      Mr. Holley did not mention Section 3582(c)(1)(A)(ii) in his original motion;

he raised the matter for the first time in his reply brief. See (Doc. 485); (Doc. 496).

District courts “ordinarily do not consider arguments raised for the first time on

reply.” Park City Water Auth., Inc. v. N. Fork Apartments, L.P., No. CIV.A. 09-

0240-WS-M, 2009 WL 4898354, at *1 (S.D. Ala. Dec. 14, 2009); see also Cass v.

United States, No. 1:07-CR-00035-LSC, 2014 WL 1277915, at *4 (N.D. Ala. Mar.

27, 2014) (stating that “the general rule is that a movant may not argue an issue in

its reply brief that was not preserved in its initial motion or brief”). Thus, Mr.

Holley’s new argument regarding Section 3582(c)(1)(A)(ii) in his reply brief was

not ripe for consideration. Even it if had been, Mr. Holley does not meet the

requirements for relief under 18 U.S.C. § 3582(c)(1)(A)(ii), as discussed further

below. Accordingly, Mr. Holley has “failed to present the type of newly

discovered evidence or manifest error of law or fact that warrants reconsideration”

of the denial of his motion for compassionate release. Fidalgo, No. 20-13778,

2021 WL 1750120, at *2; see also Jacobs, 626 F.3d at 1344.

             B.     Successive Section 3582(c)(1)(A) Motion

      To the extent that Mr. Holley’s motion is construed as a successive motion

for compassionate release pursuant to Section 3582(c)(1)(A), he is likewise not


                                          11
entitled to relief. Section 3582(c)(1)(A), as amended by the First Step Act, states

that courts generally cannot alter or modify a term of imprisonment after its

imposition, but the court can reduce an inmate’s term of imprisonment upon a

motion for sentence modification from the Bureau of Prisons or from a prisoner,

where the prisoner has properly exhausted his or her administrative remedies. 18

U.S.C. § 3582(c)(1)(A). Upon a prisoner’s exhaustion of administrative remedies,

Section 3582(c)(1)(A) allows a court to modify a defendant’s sentence “after

considering the factors set forth in section 3553(a) to the extent that they are

applicable” if the court finds that either “extraordinary and compelling reasons

warrant such a reduction”—as set forth in Section 3582(c)(1)(A)(i)—or that the

defendant is at least 70 years old, “has served at least 30 years in prison, pursuant

to a sentence imposed under [18 U.S.C.] section 3559(c), for the offense or

offenses for which the defendant is currently imprisoned,” and the Director of the

Bureau of Prisons has determined that the defendant is not a danger to the

community—as set forth in Section 3582(c)(1)(A)(ii). Additionally, the court

must find that “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id.

      The relevant Sentencing Commission policy statement contains application

notes for Section 3582(c)(1)(A) that set forth several “extraordinary and

compelling reasons” warranting a reduction in sentence. U.S.S.G. § 1B1.13(1)(A)


                                          12
& cmt. 1. Those circumstances are: (A) a medical condition affecting the

defendant; (B) the age of the defendant; (C) certain family circumstances; and

(D) “Other Reasons,” a catchall provision which applies to reasons other than, or in

combination with, those described in (A) through (C), “[a]s determined by the

Director of the Bureau of Prisons.” Id. § 1B1.13 cmt. 1. In Bryant, the Eleventh

Circuit held that the policy statement in U.S.S.G. § 1B1.13 “is an applicable policy

statement that governs all motions under Section 3582(c)(1)(A),” such that a

district court “may not reduce a sentence under Section 3582(c)(1)(A) unless a

reduction would be consistent with 1B1.13.” Bryant, 996 F.3d at 1262. Further,

the Eleventh Circuit clarified in Bryant that courts should apply Application Note

1(D), the catchall provision, as it is written; thus, the Bureau of Prisons—not the

court—determines “which reasons outside of those explicitly delineated by the

Commission are extraordinary and compelling” and courts do not have the

discretion to “develop ‘other reasons’” for compassionate release under

Application Note 1(D). Id. at 1248, 1264–65.

      Here, Mr. Holley argues that he is entitled to compassionate release under

both Section 3582(c)(1)(A)(i) and Section 3582(c)(1)(A)(ii). He cannot show that

he is entitled to compassionate release under either provision.

      As an initial matter, for the reasons discussed more exhaustively in this

court’s previous Memorandum Opinion, (doc. 494), Mr. Holley has not shown that


                                         13
he is entitled to compassionate release under Section 3582(c)(1)(A)(i) because he

cannot show extraordinary and compelling reasons for relief that are consistent

with the applicable policy statement put forth by the Sentencing Commission. See

18 U.S.C. § 3582(c)(1)(A)(i); Bryant, 996 F.3d at 1262. Mr. Holley argues, among

other things, that the court should grant him compassionate release because of his

health conditions and his age and because prisons are not safe during the COVID-

19 pandemic. (Doc. 497). Thus, it appears that Mr. Holley could potentially seek

compassionate release under three sections of the policy statement applicable to

Section 3582(c)(1)(A)(i): the section regarding medical conditions, the section

regarding age, and the catchall provision in Application Note 1(D). See U.S.S.G.

§ 1B1.13 & cmt. 1. He has not shown that any of those provisions applies to him.

      First, Mr. Holley cannot show entitlement to relief under the catchall

provision of Application Note 1(D). Bryant explains that extraordinary and

compelling circumstances under Application Note 1(D) must be determined by the

Bureau of Prisons, not the courts. See Bryant, 996 F.3d at 1264–65. The Bureau

of Prisons has not delineated Mr. Holley’s reasons for compassionate release as

extraordinary and compelling and the court has no discretion to identify “other

reasons” for compassionate release. See U.S.S.G. § 1B1.13 cmt. 1(D); Bryant, 996

F.3d at 1264–65. Therefore, Mr. Holley is not entitled to relief under Application

Note 1(D).


                                        14
      Mr. Holley also cannot show that he qualifies for compassionate release

under Application Note 1(A), which—relevant here—applies to inmates with a

serious medical condition or deteriorating health due to aging. U.S.S.G. § 1B1.13

cmt. 1(A)(ii). To qualify as an extraordinary and compelling reason under

Application Note 1(A), an inmate’s health condition must substantially diminish

the inmate’s ability to provide self-care in prison and must be something from

which the inmate “is not expected to recover.” Id. First, Mr. Holley is vaccinated

against COVID-19. (Doc. 490-5). Thus, Mr. Holley cannot rely on the risk from

COVID-19 to show that he has a serious medical condition. See United States v.

Loute, No. 2:15-CR-99-FTM-38MRM, 2021 WL 1946701, at *2 (M.D. Fla. May

14, 2021) (recognizing that “[b]eing fully vaccinated means Defendant has a very

low risk of developing COVID-19 that will result in death or serious illness”).

Moreover, Mr. Holley’s medical records show that he is able to provide self-care.

(Doc. 485-3 at 5); (Doc. 490-3 at 7). Accordingly, he has not shown extraordinary

and compelling reasons warranting compassionate release under Application Note

1(A) because he does not have a health condition that substantially diminishes his

ability to provide self-care and from which he is not expected to recover. See

U.S.S.G. § 1B1.13 cmt. 1(A)(ii).

      Finally, as discussed at length in this court’s previous Memorandum

Opinion denying compassionate release, Mr. Holley’s age does not provide an


                                         15
extraordinary and compelling reason warranting compassionate release. See (Doc.

494 at 11–19). Application Note 1(B) of the applicable policy statement, entitled

“Age of the Defendant,” applies where a defendant “(i) is at least 65 years old; (ii)

is experiencing a serious deterioration in physical or mental health because of the

aging process; and (iii) has served at least 10 years or 75 percent of his or her term

of imprisonment, whichever is less.” U.S.S.G. § 1B1.13 cmt. 1(B). First, as

discussed above, Mr. Holley is vaccinated against COVID-19 and, therefore, is not

at high risk for developing a serious case of the virus. See (Doc. 490-5); Loute,

No. 2:15-CR-99-FTM-38MRM, 2021 WL 1946701, at *2. Further, while Mr.

Holley does suffer from some health conditions, they are generally benign and/or

controlled by medication and do not amount to a “serious deterioration in physical

or mental health because of the aging process.” U.S.S.G. § 1B1.13 cmt. 1(B)

(emphasis added). Therefore, Mr. Holley has not shown extraordinary and

compelling circumstances under Application Note 1(B) based on his age and health

conditions.

      Accordingly, Mr. Holley cannot show extraordinary and compelling reasons

warranting compassionate release under any of the provisions of the applicable

policy statement found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13 & cmt. 1. As

the Eleventh Circuit has made clear in binding precedent in Bryant, Mr. Holley

therefore cannot show extraordinary and compelling reasons warranting


                                          16
compassionate release, as required for a reduction in sentence under Section

3582(c)(1)(A)(i). See Bryant, 996 F.3d at 1262; see also 18 U.S.C.

§ 3582(c)(1)(A)(i).

      Further, Mr. Holley also cannot show entitlement to compassionate release

under Section 3582(c)(1)(A)(ii), which applies to prisoners over 70 who have

served more than 30 years of a sentence under Section 3559(c) for an offense for

which they are currently imprisoned and who the Director of the Bureau of Prisons

has found are not a danger. 18 U.S.C. § 3582(c)(1)(A)(ii). That provision does not

apply to Mr. Holley. Mr. Holley was not sentenced for the offenses for which he is

currently imprisoned until 1999. (Doc. 405). So, Mr. Holley has not yet served 30

years in prison for the offenses for which he is currently imprisoned. See 18

U.S.C. § 3582(c)(1)(A)(ii). Therefore, even if he could meet the other

requirements for a reduction in sentence under Section 3582(c)(1)(A)(ii), Mr.

Holley has not served the required amount of time in prison for his offenses, and,

therefore, is not eligible for compassionate release pursuant to Section

3582(c)(1)(A)(ii). See 18 U.S.C. § 3582(c)(1)(A)(ii).

      Because Mr. Holley cannot show that he qualifies for relief under Section

3582(c)(1)(A)(i) or Section 3582(c)(1)(A)(ii), his successive motion for

compassionate release under Section 3582(c)(1)(A) is due to be denied. As a final

note, because Mr. Holley cannot make required threshold showings for the relief


                                         17
he seeks under Section 3582(c)(1)(A), the court need not address his arguments

that are foreclosed—for example, his arguments about his rehabilitation and about

his crime involving hemp.

      IV.    CONCLUSION

      As set forth above, Mr. Holley has not made the required showings for

reconsideration of this court’s denial of his motion for compassionate release or for

the grant of a successive motion for compassionate release. Accordingly, the court

will DENY Mr. Holley’s self-styled motion for reconsideration, (doc. 497).

      DONE and ORDERED this 8th day of July, 2021.



                                       SHARON LOVELACE BLACKBURN
                                       UNITED STATES DISTRICT JUDGE




                                         18
